          Case 3:18-cr-00308-JBA Document 10 Filed 01/04/19 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT



UNITED STATES OF AMERICA

v.                                                                 3:18CR271 (JBA)

ANDREW CUNNINGHAM

     ENDORSEMENT ORDER AND AMENDED SENTENCING SCHEDULING ORDER


        The Defendant’s Motion to Continue Sentencing (Doc. #9) is granted, absent objection.

The Defendant shall appear for sentencing on Thursday, April 18, 2019 at 10:00a.m. in

Courtroom No. 2 of the United States District Courthouse, 141 Church Street, New Haven,

Connecticut. The initial Presentence Report shall be disclosed to the Defendant, counsel for the

Defendant, and the Government by March 7, 2019. Any objections or comments shall be

communicated to the probation officer by March 21, 2019. The final version of the Presentence

Report shall be filed by April 1, 2019. Defendant’s Sentencing Memorandum shall be filed by

April 5, 2019. Government’s Sentencing Memorandum shall be filed by April 12, 2019. Any

replies shall be filed by April 15, 2019.

                                                    IT IS SO ORDERED.



                                                    /s/ Janet Bond Arterton, U.S.D.J.
                                                    Janet Bond Arterton, U.S.D.J.



Dated at New Haven, Connecticut: January 4, 2019
